Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 5, 8, 14-17, 20, 24, 28, 36, 38, 43, 95-103 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 
Action Summary

Claims 1-2, 5, 8, 14-17, 20, 24, 28, 36, 38, 43, 95-100  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzera (In Vitro Influence of Mycophenolic Acid on Selected Parameters of Stimulated Peripheral Canine Lymphocytes, PLOS ONE | DOI:10.1371/journal.pone.0154429 May 3, 2016, pages 1-20) and Jain (U.S. Publication 2011/0223249) of record and in view of Soars (Novel application of KI67 to quantify antigen-specific in vitro lymphoproliferation, Journal of Immunological Methods, .

Response to Arguments
Applicants argue that the GI track are different in canine and one of ordinary skills would not have been motivated to administer MPA extended formulation in canines.  And in the Advisory action, the examiner failed fully address this argument and therefore is not fully responsive.  These argument has been fully considered but has not been found persuasive.  As previously stated in the Advisory Action as well as the Final Rejection.  Guzera disclose MPA for canine and Jain teaches MPA in controlled release of MPA.  The fact that Jain’s formulation is for humans as applicants assert is not persuasive because it has already been established that MPA is useful in canines as taught by Guzera.  Furthermore, both canine and humans are mammals and MPA is known to be useful in both as disclosed by Guzera and Jain with a reasonable expectation of success absence evidence to the contrary.
Applicants again argue several times that there is no motivation to combine Guzera, Jain and Soars.  This argument has been fully considered but has not been found persuasive.  Guzera discloses Mycophenolic acid (MPA) is an active metabolite of mycophenolate mofetil, a new immunosuppressive drug effective in the treatment of canine autoimmune diseases. Guzera teaches that MPA caused a decrease in the expression of lymphocyte surface antigens, such us, CD3, CD8 and CD25 (page 9).  Guzera teaches that MPA decreases the expression of an activation marker CD25 which was in agreement with the majority of previous studies performed on mitogen or reducing the chances of causing any associated gastrointestinal side effects without compromising the bioavailability of said active agent (paragraph 0032).  Soares teaches data suggest that intracellular Ki67 expression provides a specific, quantitative and reproducible measure of antigen-specific T cell proliferation in vitro.  Soares teaches that Ki67 was expressed in CD4+ and CD8+ T cells that had undergone in vitro proliferation (abstract). Soares teaches 
Applicants assert that the instant rejection is similar to Ire Re Stepan Co. This argument has been fully considered but has not been found persuasive.  The fact pattern of In re Stepan is different than the fact pattern of the instant claims.  The optimizations of In re Stepan; whereas the art cited do not encompass nor overlap the claimed ranges.  However, in the instant claims, Guzera and Jain discloses ranges that do either overlap or encompass the instantly claimed range.  Therefore, it would have been obvious to one of ordinary skills to optimize the ranges of dosing as previously stated with a reasonable expectation of success absence evidence to the contrary.

	Applicants again argue that one would not have combined the formulation of Jain with the disclosure of Guzera because a PHOSITA would not be able to predict whether the extended release composition disclosed in Jain would result the claimed effect in a canine autoimmune diseases. And the strategy for gating canine lymphocytes is presented in S1 Fig. The percentage of ConA-stimulated lymphocytes in early apoptosis after culture with MPA at the highest concentration (100 μM) was lower in comparison with the control and MPA at concentrations of 1 μM and 10 μM (p<0.05). Jain teaches that compositions in Example -1 and Example -2 were plotted as plasma concentration vs time. Jain teaches that the pharmaceutical composition in reducing the variability in absorption of mycophenolate sodium throughout the gastro-intestinal tract by providing a substantially uniform sustained release in-vivo and also reducing the chances of causing any associated gastrointestinal side effects without compromising the bioavailability of said active agent (paragraph 0032). Jain teaches that the gastrointestinal system disorders are constipation, nausea, diarrhea, vomiting or dyspepsia (table 1).  Jain teaches that etiology of the observed gastrointestinal effects due to MMF was reviewed by Behrend et al (Adverse Gastrointestinal Effects of Mycophenolate Mofetil Aetiology, Incidence and Management, 2001). It was concluded by the authors that the gastrointestinal adverse effects of MMF were mainly related to C.sub.max, of the active moiety i.e., MPA whereas the efficacy was related to AUC. A few other authors have also reported that there is a correlation between plasma concentration of MPA (C30) and side effects (Correlation of mycophenolic acid pharmacokinetic parameters with side effects in kidney transplant patients treated with mycophenolate mofetil (paragraph 0004).  Jain teaches that mycophenolate sodium as prolonged duration is desirable in order to develop compositions suitable for administration less frequently such as once or twice daily (paragraph 0032). It would have been obvious that the standard (e.g. immediate release) would cause adverse effects as compared to extended release as taught by Jain with a reasonable expectation of success absence evidence to the contrary.

Applicant again submits that the Examiner has not established that the purported effects of a modified release sodium mycophenolate composition in a human are predictive of how such a composition would behave in a dog. This argument has been fully considered but has not been found persuasive.  Jain teaches that the gastrointestinal system disorders are constipation, nausea, diarrhea, vomiting or dyspepsia (table 1).  Jain teaches that etiology of the observed gastrointestinal effects due to MMF was reviewed by Behrend et al (Adverse Gastrointestinal Effects of Mycophenolate Mofetil Aetiology, Incidence and Management, 2001). It was concluded by the authors that the gastrointestinal adverse effects of MMF were mainly related to C.sub.max, of the active moiety i.e., MPA whereas the efficacy was related to AUC. A few other authors have also reported that there is a correlation between plasma concentration of MPA (C30) and side effects (Correlation of mycophenolic acid pharmacokinetic parameters with side effects in kidney transplant patients treated with mycophenolate mofetil (paragraph 0004).  Jain teaches that mycophenolate sodium as active agent suitable for use in situations where a sustained effect of said active agent for a prolonged duration is desirable in order to develop compositions suitable for administration less frequently such as once or twice daily (paragraph 0032). And Guzera discloses Mycophenolic acid (MPA) is an active metabolite of mycophenolate mofetil, a new immunosuppressive drug effective in the treatment of canine autoimmune diseases. And the strategy for gating canine lymphocytes is presented in S1 Fig. The percentage of ConA-stimulated lymphocytes in early apoptosis after culture with MPA at the highest concentration (100 μM) was lower in comparison with the control and MPA at concentrations of 1 μM and 10 μM (p<0.05).  It would have been obvious to one of oridinary skills in the art that since Guzera teaches that MPA is , a new immunosuppressive drug effective in the treatment of canine autoimmune diseases, would effectively treat both canine and humans since is the same patient population with the same agent (e.g. MPA) with a reasonable expectation of success absence evidence to the contrary.  Additionally, it would have been obvious to administer MPA in extended release to canines, since it is known to administer MPA to both humans and canines as disclosed by both Guzera and Jain with a reasonable expectation of success absence evidence to the contrary.

Applicants again argue that Soares does not disclose information relevant to a controlled release MPA formulation or a method reducing lymphocyte proliferation in a canine subject.  This argument has been fully considered but has not been found persuasive.  Soares teaches data suggest that intracellular Ki67 expression provides a specific, quantitative and reproducible measure of antigen-specific T cell proliferation in vitro.  Soares teaches that Ki67 was expressed in CD4+ and CD8+ T cells that had undergone in vitro proliferation (abstract). Soares teaches that Ki67 as a specific marker canine autoimmune diseases. Guzera teaches that MPA caused a decrease in the expression of lymphocyte surface antigens, such us, CD3, CD8 and CD25 (page 9).  Guzera teaches that MPA decreases the expression of an activation marker CD25 which was in agreement with the majority of previous studies performed on mitogen or antigen-stimulated human or rat lymphocytes, as well as, many in vivo studies.  Jain teaches that Extended release pharmaceutical compositions comprising mycophenolate sodium as the active agent, wherein the said composition exhibits a characteristic release profile when subjected to in-vitro dissolution study, and wherein said mycophenolate sodium is released in a sustained manner in-vivo for a prolonged duration in such quantities that substantially alleviates or at least reduces the chances of causing any associated gastrointestinal side effect(s) without compromising the bioavailability of the said active agent are provided.  Jain teaches that it is well known from the literature that Mycophenolate mofetil (MMF) is a prodrug containing mycophenolic acid (MPA) as the active moiety which is an inhibitor of de novo purine nucleotide. Synthesis and mycophenolate sodium is therapeutically equivalent to MMF at equimolar MPA doses. 769.4 mg of mycophenolate sodium contains equimolar amounts of MPA compared with 1000 mg of MMF (abstract and paragraph 0003).  Jain teaches that compositions in Example -1 and Example -2 were plotted as plasma concentration vs time in which the results.  Jain teaches that the pharmaceutical composition in reducing the variability in absorption of mycophenolate sodium throughout the gastro-intestinal tract by providing a substantially uniform sustained reducing the chances of causing any associated gastrointestinal side effects without compromising the bioavailability of said active agent (paragraph 0032).  Taken the cited art, it would have been obvious to one of ordinary skills in the art to to administer Mycophenolic acid (hereinafter MPA) in a controlled release formulation.  One would have been motivated to administer Mycophenolic acid (hereinafter MPA) in a controlled release formulation because it is known in the art that oral extended release compositions of the present invention are well-absorbed and possess other inherent advantages over conventional, immediate release dosage forms. A less frequent dosing of a medicament, as is required by a sustained release dosage form, increases the resultant patient compliance, provides a more sustained drug blood level response, and effects therapeutic action with less ingestion of a drug, thereby mitigating many potential side effects as taught by Jain with a reasonable expectation of success.
Applicants again argue that even if one were motived to combine the teachings of the cited art, a PHOSITA would not have had a reasonable expectation of success in performing the claimed method due the lack of predictability in the art.  This argument has been fully considered but has not been found persuasive.  Guzera discloses Mycophenolic acid (MPA) is an active metabolite of mycophenolate mofetil, a new immunosuppressive drug effective in the treatment of canine autoimmune diseases. Guzera teaches that MPA caused a decrease in the expression of lymphocyte surface antigens, such us, CD3, CD8 and CD25 (page 9).  Guzera teaches that MPA decreases the expression of an activation marker CD25 which was in agreement with the majority of previous studies performed on mitogen or antigen-stimulated human or rat reducing the chances of causing any associated gastrointestinal side effects without compromising the bioavailability of said active agent (paragraph 0032).  Soares teaches data suggest that intracellular Ki67 expression provides a specific, quantitative and reproducible measure of antigen-specific T cell proliferation in vitro.  Soares teaches that Ki67 was expressed in CD4+ and CD8+ T cells that had undergone in vitro proliferation (abstract). Soares teaches that Ki67 as a specific marker of in vitro lymphoproliferation (figure 1).  Taken the cited 
Applicant's remarks constitute an analysis of Guzera, Jain and Soars individually, without considering how the references were combined. Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately. In fact, Applicant advocates an improper standard, i.e., that a reference applied under 35 U.S.C. 103(a) must explicitly teach the entire claimed invention in each single reference. This is the standard for anticipation under 35 U.S.C. 102, not obviousness under 35 U.S.C. 103(a). To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a). Rather, the test is what the combined teachings of the references would 


	For the ease of the applicant, the previous office action dated 2/18/2020 with modifications has been reproduced below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8, 14-17, 20, 24, 28, 36, 38, 43, 95-103  is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzera (In Vitro Influence of Mycophenolic Acid on Selected Parameters of Stimulated Peripheral Canine Lymphocytes, PLOS ONE | DOI:10.1371/journal.pone.0154429 May 3, 2016, pages 1-20) and Jain (U.S. Publication 2011/0223249) of record and in view of Soars (Novel application of KI67 to quantify antigen-specific in vitro lymphoproliferation, Journal of Immunological Methods, 362, 2010, 43-50) all are of record.
Guzera discloses Mycophenolic acid (MPA) is an active metabolite of mycophenolate mofetil, a new immunosuppressive drug effective in the treatment of canine autoimmune diseases.  MPA caused a decrease in the expression of lymphocyte surface antigens, CD3, CD8 and CD25. Its impact on the expression of CD4 and CD21 was negligible.  Its negative influence on the expression of FoxP3 was dependent on cell stimulation. MPA inhibited lymphocyte proliferation.  The concentration that MPA reaches in the blood may lead to inhibition of the functions of the canine immune system. The applied panel of markers can be used for evaluation of 
Guzera does not explicitly disclose extended release nor the plasma values. Guzera does not disclose Ki-67.

tis chronica progrediente and arthritis deformans) and 
rheumatic diseases. Specific immune-mediated diseases for 
which the compositions of the invention may be employed 
include, autoimmune hematological disorders, including, but 
not limited to hemolytic anaemia, aplastic anaemia, pure red 

sis, Steven-Johnson syndrome, pemphigus, idiophatic sprue, inflammatory bowel diseases (including e.g. ulcerative colitis and Crohn's disease), endocrine ophthalrriophathy, Graves disease, sarcoidosis, multiple Sclerosis, primary biliary cir 
rhosis,juvenile diabetes (diabetes mellitus type I), non-infectious uveitis (anterior and posterior), keratoconjunctivitis sicca and Vernal keratoconjunctivitis, interstitial lung fibro 
sis, psoriatic arthritis, vasculitides, glomerulonephritides (with and without nephrotic syndrome, e.g. including idiophatic nephrotic syndrome or minimal change nephropa 
thy) and juvenile dermatomyositis (paragraph 0080).  Jain teaches that it is well known from the literature that Mycophenolate mofetil (MMF) is a prodrug containing mycophenolic acid (MPA) as the active moiety which is an inhibitor of de novo purine nucleotide. Synthesis and mycophenolate sodium is therapeutically equivalent to MMF at equimolar MPA doses. 769.4 mg of mycophenolate sodium contains equimolar amounts of MPA compared with 1000 mg of MMF (abstract and paragraph 0003).  Jain teaches that compositions in Example -1 and Example -2 were plotted as plasma concentration vs time in which the results as follows:

    PNG
    media_image1.png
    626
    503
    media_image1.png
    Greyscale
(example 1)


    PNG
    media_image2.png
    634
    512
    media_image2.png
    Greyscale
(example 2).
Jain teaches that not more than about 50% w/w of the active agent is released within 2 hours; from about 5% to about 75% of the active agent released after 4 hours; and not less than about 40% of the active agent released after 12 hours when subjected to an in-vitro dissolution test using USP Apparatus-I (Basket method, 100 rpm) and using 0.1N HCI as dissolution medium during the first 2 hours followed by a dissolution medium having a pH of 6.8 thereafter (claim 20).  Jain teaches that the composition reducing the chances of causing any associated gastrointestinal side effects without compromising the bioavailability of said active agent (paragraph 0032). Jain teaches that the gastrointestinal system disorders are constipation, nausea, diarrhea, vomiting or dyspepsia (table 1).  Jain teaches that etiology of the observed gastrointestinal effects due to MMF was reviewed by Behrend et al (Adverse Gastrointestinal Effects of Mycophenolate Mofetil Aetiology, Incidence and prolonged duration is desirable in order to develop compositions suitable for administration less frequently such as once or twice daily (paragraph 0032).
Soares teaches data suggest that intracellular Ki67 expression provides a specific, quantitative and reproducible measure of antigen-specific T cell proliferation in vitro.  Soares teaches that Ki67 was expressed in CD4+ and CD8+ T cells that had undergone in vitro proliferation (abstract). Soares teaches that Ki67 as a specific marker of in vitro lymphoproliferation (figure 1).
It would have been obvious to one of ordinary skills in the art to administer Mycophenolic acid (hereinafter MPA) in a controlled release formulation.  One would have been motivated to administer Mycophenolic acid (hereinafter MPA) in a controlled release formulation because it is known in the art that oral extended release compositions of the present invention are well-absorbed and possess other inherent advantages over conventional, immediate release dosage forms. A less frequent dosing of a medicament, as is required by a sustained release dosage form, increases the resultant patient compliance, provides a more sustained drug blood level response, and 
	With regards to the plasma level after administration of MPA, Jain teaches specific plasma concentration in which are within the instant claimed levels.  Additionally, the plasma levels are a consequence of administering MPA in a dosage of 10 mg/kg -20 mg/kg to suppress lymphocyte proliferation in a canine as taught by both Guzera and Jain with a reasonable expectation of success absence evidence to the contrary. Further, products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regard to determine using monoclonal antibody Ki-67; it is known in the art that Ki67 as a specific marker of in vitro lymphoproliferation as taught by Soars, therefore, it would have been obvious to monitor Ki-67 levels in order to ensure that the lymphocyte proliferation is declining by obtaining blood samples before and after the administration of MPA as taught by Guzera, Jain and Soars with a reasonable expectation of success absence evidence to the contrary.
	With regards to obtaining a blood sample from the subject 15 or few minutes prior to the first dose; it would have been obvious to one of ordinary skills in the art to take blood sample for conformation of diseases and establish a baseline and then take blood samples after the administration of the MPA to verify the levels of lymphocytes.  One would have been motivated to do such because it is well known in the art to 
	With regards to the claim limitations of whereupon the percentage of proliferating lymphocytes in whole blood is reduced; it would have been obvious that upon administration of MPA in a dosage of 10 mg/kg -20 mg/kg for 1 to 3 days to suppress lymphocyte proliferation in a canine as taught by both Guzera and Jain would consequently results in the 35% - 80% or more of the proliferating lymphocytes as verified in blood sampling as disclosed by Jain with a reasonable expectation of success.
	With regards to the days of administration of MPA, it would have been obvious to one of ordinary skills in the art to administer MPA for as long (4 or more days) or as little days as indicated by the whole blood and the reduction of lymphocyte proliferation in the canine. Furthermore, MPA is suitable for prolonged duration is desirable in order to develop compositions suitable for administration less frequently such as once or twice daily as disclosed by Jain with a reasonable expectation of success absence evidence to the contrary.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
	With regards to the subject being in a fasting or fed state, it would have been obvious to one of ordinary to administer MPA in a subject in either the fasting or fed state.  One would have been motivated to administering MPA in the fed state to minimize the unwanted side effects of GI issues with a reasonable expectation of success absence evidence to the contrary.
	With regards to the diameter of particulate subunits; Jain teaches that the composition comprises particulate mycophenolate sodium having a D90 particle size of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion
Claims 1-2, 5, 8, 14-17, 20, 24, 28, 36, 38, 43, 95-103 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627